Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 12, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scalise (US-9916839-B1) and in further view of Wang (US-10580405-B1). 
With respect to claims 1 and 11 Scalise Teaches A hub-dialogue system comprising: a speech processor (¶Col 9 ll 23-35:  “Based on its analysis of the voice command 110, the speech recognition module 204 may determine the one or more audio enabled devices 102(2) (e.g., the target device(s)) on which the requested audio content is to be played. The speech recognition module 204 may also determine one or more instructions 112 to instruct the audio enabled device(s) 102(2) to play the requested audio content. The instruction(s) 112 and the audio data 214 may be sent to an audio output ) configured to determine a user intention that is included in inputted user dialogue (¶ Claim 1: "audio input function at the first computing device configured to receive a voice command and an audio output function of the second computing device configured to present output audio based at least in part on the voice command", and (¶Col 23ll 43 – Col 24 ll 11: “Those having ordinary skill in the art will readily recognize that certain steps or operations illustrated in the figures above may be eliminated, combined, or performed in an alternate order. Any steps or operations may be performed serially or in parallel. Moreover, the methods described above may be implemented as one or more software programs for a computer system and may be encoded in a computer-readable storage medium as instructions executable on one or more processors. Embodiments may be provided as a computer program product including one or more non-transitory computer-readable storage media having stored thereon instructions (in compressed or uncompressed form) that may be used to program a computer (or other electronic device) to perform processes or methods described herein. The computer-readable storage media may include one or more of an electronic storage medium, a magnetic storage medium, an optical storage medium, a quantum storage medium, and so forth. For example, the computer-readable storage media may include, but are not limited to, hard drives, floppy diskettes, optical disks, read-only memories (ROMs), random access memories (RAMs), erasable programmable ROMs (EPROMs), electrically erasable programmable ROMs (EEPROMs), flash memory, magnetic or optical cards, solid-state memory devices, or other types of physical media suitable for storing electronic instructions. Further, embodiments may also be provided as a computer program product including a transitory machine-readable signal (in compressed or uncompressed form). Examples of machine-readable signals, whether modulated using a carrier or unmodulated, include but are not limited to signals that a computer system or machine hosting or 
a communicator configured to connect a local speaker corresponding to an external dialogue system through wireless communication (¶ Col 5 ll 1-7: " A device set may be designated based on a supported function of the devices. For example, a device set may be designated to include devices [external dialogue system] that provide an audio output function through audio output components (e.g., speakers), or to include devices that provide an audio input function for accepting voice commands through audio input components (e.g., microphones), and ¶ Col 4 ll 22-38: “ A device set may be employed to determine whether the receiving device may control the operations of the target device based on the received voice command. In some implementations, a first device may detect a presence of a second device through a signal transmitted by the second device and received at the first device. In some cases, the signal may be a radio frequency signal arranged according to a version of an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard. The signal may also be a radio frequency signal arranged according to a version of the Bluetooth™ wireless standard managed by the Bluetooth™ Special Interest Group (SIG). Implementations also support other types of signals to determine a presence of device(s), including but not limited to electromagnetic signals in any frequency range (e.g., infrared, optical light), sonic signals in any frequency range (e.g., audible sounds, infrasonic sounds, ultrasonic sounds, etc.), and so forth."); and 
a controller configured to determine the external dialogue system corresponding to the user intention from among a plurality of external dialogue systems (¶ Abstract: "The shared audio functionality may enable a voice command received at one device in the device set to be employed for controlling audio output or other operations of other device(s) in the device set."),  

to convert the command sentence to a voice signal (¶ Col2 ll 65-Col3 ll 4: “For example, a voice command “play random classical music in the bedroom” may be received and processed by an audio enabled device in a different room (e.g., the living room). The audio enabled device that receives the voice command may then cause the specified device set (e.g., bedroom audio playback devices) to play the specified audio content”,) and
Scalise does not teach to control the communicator to transmit the voice signal to the local speaker corresponding to the determined external dialogue system.  
Wang teaches to control the communicator to transmit the voice signal to the local speaker corresponding to the determined external dialogue system (¶Col 5 ll 33-48: "For ease of explanation, the disclosure refers to providing the first user profile remote control to the second user profile, instead of referring to providing the caller device remote control to the callee device. This is because while the server(s) 120a receive voice commands from the caller/callee device, the server(s) 120a perform the voice commands based on the second user profile and are not limited to controlling the callee device. For example, the second device 110b may generate voice commands to turn on/off lights in proximity to the second device 110b, to play music over speakers in proximity to the second device 110b, to control a temperature of a thermostat, to configure user preferences or other settings associated with the second user profile, or the like. Thus, the voice commands are not limited to the second device 110b and may control other devices/services associated with the second user profile").


With respect to claims 2 and 12 Scalise does not teach wherein the local speaker is provided at a position where the voice signal output from the local speaker can be input to a microphone of the corresponding external dialogue system.
 Wang teaches wherein the local speaker is provided at a position where the voice signal output from the local speaker can be input to a microphone of the corresponding external dialogue system ((¶Col 5 ll 33-48 For ease of explanation, the disclosure refers to providing the first user profile remote control to the second user profile, instead of referring to providing the caller device remote control to the callee device. This is because while the server(s) 120a receive voice commands from the caller/callee device, the server(s) 120a perform the voice commands based on the second user profile and are not limited to controlling the callee device. For example, the second device 110b may generate voice commands to turn on/off lights in proximity to the second device 110b, to play music over speakers in proximity to the second device 110b, to control a temperature of a thermostat, to configure user preferences or other settings associated with the second user profile, or the like. Thus, the voice commands are not limited to the second device 110b and may control other devices/services associated with the second user profile [voice commands at the remote location are input to the microphone of the on/off lights appliance that is in the vicinity of the speaker]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Scalise to include the teachings of Wang motivation being to 

With respect to claims 4 and 14 Scalise does not teach wherein the controller is configured to convert a user dialogue for registering the command sentence to the voice signal and to transmit the voice signal to the local speaker.  
Wang teaches wherein the controller is configured to convert a user dialogue for registering the command sentence to the voice signal and to transmit the voice signal to the local speaker (¶Col 5 ll 33-48: "For ease of explanation, the disclosure refers to providing the first user profile remote control to the second user profile, instead of referring to providing the caller device remote control to the callee device. This is because while the server(s) 120a receive voice commands from the caller/callee device, the server(s) 120a perform the voice commands based on the second user profile and are not limited to controlling the callee device. For example, the second device 110b may generate voice commands to turn on/off lights in proximity to the second device 110b, to play music over speakers in proximity to the second device 110b, to control a temperature of a thermostat, to configure user preferences or other settings associated with the second user profile, or the like. Thus, the voice commands are not limited to the second device 110b and may control other devices/services associated with the second user profile [conversion constitutes the receipt of user input and output of the verbal command]”, and ¶Col 14 ll 50-53: “The device performing NLU processing (e.g., the server 120a) may include various components, including potentially dedicated processor(s), memory, storage, etc... [the use of memory is implied as a temporary storage in order to output the signal]”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Scalise to include the teachings of Wang motivation being to 

With respect to claims 5 and 15 Scalise does not teach wherein the communicator is connected with a local microphone corresponding to the external dialogue system and is configured to receive a system response outputted from the external dialogue system from the local microphone.  
Wang teaches wherein the communicator is connected with a local microphone corresponding to the external dialogue system and is configured to receive a system response outputted from the external dialogue system from the local microphone.   (¶Col 5 ll 33-48: "(32) For ease of explanation, the disclosure refers to providing the first user profile remote control to the second user profile, instead of referring to providing the caller device remote control to the callee device. This is because while the server(s) 120a receive voice commands from the caller/callee device [local device], the server(s) 120a perform the voice commands based on the second user profile and are not limited to controlling the callee device. For example, the second device 110b [remote device] may generate voice commands [system response] to turn on/off lights in proximity to the second device 110b, to play music over speakers in proximity to the second device 110b, to control a temperature of a thermostat, to configure user preferences or other settings associated with the second user profile, or the like. Thus, the voice commands are not limited to the second device 110b and may control other devices/services associated with the second user profile, and Col 3 ll 65 Col 4 ll 2 "Using the microphone(s) [local microphone] 112, the device(s) 110 may capture outgoing audio data and determine a voice command and/or send the outgoing audio data to the server(s) 120a to determine the voice command").
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Scalise to include the teachings of Wang motivation being to 

With respect to claim 20, Scalise teaches An electronic apparatus comprising a memory storing a program and a processor configured to execute the stored program, wherein the stored program includes instructions to cause the memory to execute a method comprising (¶Col 23ll 43 – Col 24 ll 11: “(121) Those having ordinary skill in the art will readily recognize that certain steps or operations illustrated in the figures above may be eliminated, combined, or performed in an alternate order. Any steps or operations may be performed serially or in parallel. Moreover, the methods described above may be implemented as one or more software programs for a computer system and may be encoded in a computer-readable storage medium as instructions executable on one or more processors. Embodiments may be provided as a computer program product including one or more non-transitory computer-readable storage media having stored thereon instructions (in compressed or uncompressed form) that may be used to program a computer (or other electronic device) to perform processes or methods described herein. The computer-readable storage media may include one or more of an electronic storage medium, a magnetic storage medium, an optical storage medium, a quantum storage medium, and so forth. For example, the computer-readable storage media may include, but are not limited to, hard drives, floppy diskettes, optical disks, read-only memories (ROMs), random access memories (RAMs), erasable programmable ROMs (EPROMs), electrically erasable programmable ROMs (EEPROMs), flash memory, magnetic or optical cards, solid-state memory devices, or other types of physical media suitable for storing electronic instructions. Further, embodiments may also be provided as a computer program product including a transitory machine-readable signal (in compressed or uncompressed form). Examples of machine-readable signals, whether modulated using a carrier or 
determining a user intention included in an inputted user dialogue to generate a command sentence indicating the user intention (¶ Col2 ll 65-Col3 ll 4: “For example, a voice command “play random classical music in the bedroom” may be received and processed by an audio enabled device in a different room (e.g., the living room). The audio enabled device that receives the voice command may then cause the specified device set (e.g., bedroom audio playback devices) to play the specified audio content”),  
to convert the command sentence to a voice signal to generate a command sentence indicating the user intention (¶ Col2 ll 65-Col3 ll 4: “For example, a voice command “play random classical music in the bedroom” may be received and processed by an audio enabled device in a different room (e.g., the living room). The audio enabled device that receives the voice command may then cause the specified device set (e.g., bedroom audio playback devices) to play the specified audio content”),  
to convert the command sentence to a voice signal (¶ Col2 ll 65-Col3 ll 4: “For example, a voice command “play random classical music in the bedroom” may be received and processed by an audio enabled device in a different room (e.g., the living room). The audio enabled device that receives the voice command may then cause the specified device set (e.g., bedroom audio playback devices) to play the specified audio content”,) and
determining an external dialogue system corresponding to the user intention from among a plurality of external dialogue systems registered in a hub-dialogue system associated with the electronic apparatus (¶ Abstract: "The shared audio functionality may enable a voice command received at one 
generating a command sentence indicating the user intention (¶ Abstract: "The shared audio functionality may enable a voice command received at one device in the device set to be employed for controlling audio output or other operations of other device(s) in the device set."); 
converting the command sentence into a voice signal (¶Claim 1: "audio input function at the first computing device configured to receive a voice command and an audio output function of the second computing device configured to present output audio based at least in part on the voice command;"); and 
Scalise does not teach transmitting the voice signal to a local speaker corresponding to the determined external dialogue system.  
Wang teaches transmitting the voice signal to a local speaker corresponding to the determined external dialogue system (¶Col 5 ll 33-48: "For ease of explanation, the disclosure refers to providing the first user profile remote control to the second user profile, instead of referring to providing the caller device remote control to the callee device. This is because while the server(s) 120a receive voice commands from the caller/callee device, the server(s) 120a perform the voice commands based on the second user profile and are not limited to controlling the callee device. For example, the second device 110b may generate voice commands to turn on/off lights in proximity to the second device 110b, to play music over speakers in proximity to the second device 110b, to control a temperature of a thermostat, to configure user preferences or other settings associated with the second user profile, or the like. Thus, the voice commands are not limited to the second device 110b and may control other devices/services associated with the second user profile").
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Scalise to include the teachings of Wang motivation being to .

Claims 3 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Scalise and Wang as applied to claims 1 and 11 respectively, in further view of Yoon (US 20130339031 A1).

With respect to claims 3 and 13, Scalise and Wang do not teach further comprising a storage configured to match and store the command sentence indicating the user intention.
Yoon teaches further comprising a storage configured to match and store the command sentence indicating the user intention (¶ [0195]: "The storage unit 330 stores various information for generating response information. More specifically, the storage unit 330 has a corpus database for each service domain, to store a dialogue pattern per service domain. In addition, the storage unit 330 may match a control command per user's utterance intention, and store the control command").
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Scalise and Wang to include the teachings of Yoon motivation being that the output unit can output response messages that are differentiated from previously stored messages (Yoon, Abstract).

Claims 6, 9, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Scalise, Wang and Yoon, as applied to claims 5 and 15, in further view of Tilgren (US-6339706-B1)

claims 6 and 16, Scalise, Wang and Yoon do not teach wherein the controller is configured to determine whether the voice signal is recognizable by the external dialogue system based on the received system response.  
Tilgren teaches wherein the controller is configured to determine whether the voice signal is recognizable by the external dialogue system based on the received system response (¶ Col2 ll 11-30: "Accordingly, the present invention overcomes these and other problems associated with current technology by providing a wireless, voice-activated remote control system for controlling an electronic device. The system comprises an electronic device, a remote control device, and a wireless communication link. The electronic device comprises a microphone, a speaker, an antenna, wireless link circuitry, and voice control circuitry. The remote control device comprises a microphone, a speaker, an antenna, wireless link circuitry, and a user input device. The wireless communication link exists between the electronic device and the remote control device to facilitate the transmission of data signals and voice signals. At least one voice signal is input into the microphone of the remote control device. The voice signal is transmitted from the remote control device to the electronic device via the wireless communication link. Upon receipt of the voice signal at the electronic device, the voice control circuitry generates an instruction responsive to the voice signal and the instruction is executed in the electronic device").
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Scalise, Wang and Yoon to include the teachings of Tilgren motivation being   to use voice for controlling electronic devices having voice control circuitry, which when activated responds to the remote user’s voice (Tilgren, Abstract).

With respect to claims 9 and 18 furthermore Yoon teaches wherein the controller is configured to store a sentence included in the user dialogue as command sentence corresponding to the user 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Scalise and Wang to include the teachings of Yoon motivation being that the output unit can output response messages that are differentiated from previously stored messages (Yoon, Abstract).

Claims 7, 8, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Scalise, Wang, Yoon and Tilgren as applied to  claims 6, 7, 16 and 17 respectively  in further view of Yang (WO-2019145769-A1).

With respect to claim 7 Scalise, Wang, Yoon and Tilgren do not teach wherein the controller is configured to request user dialogue again when the voice signal is not recognizable by the external dialogue system.
Yang teaches wherein the controller is configured to request user dialogue again when the voice signal is not recognizable by the external dialogue system (¶p3 ll 1-10: "Preferably, the feedback 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Scalise, Wang, Yoon and Tilgren to include the teachings of Yang motivation being that user instructions are verified by using feedback in terms of re-inputting the user voice to confirm execution of instructions (Yang, Abstract).

With respect to claims 8 , Wang teaches to transmit the voice signal to the local speaker by controlling the communicator (¶Col 5 ll 33-48: "For ease of explanation, the disclosure refers to providing the first user profile remote control to the second user profile, instead of referring to providing the caller device remote control to the callee device. This is because while the server(s) 120a receive voice commands from the caller/callee device, the server(s) 120a perform the voice commands based on the second user profile and are not limited to controlling the callee device. For example, the second device 110b may generate voice commands to turn on/off lights in proximity to the second device 110b, to play music over speakers in proximity to the second device 110b, to control a temperature of a thermostat, to configure user preferences or other settings associated with the second user profile, or the like. Thus, the voice commands are not limited to the second device 110b and may control other devices/services associated with the second user profile"). 
Yang teaches wherein the controller is configured to convert re- inputted user dialogue into the voice signal and [[to transmit the voice signal to the local speaker by controlling the communicator]] 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Scalise, Wang, Yoon and Tilgren to include the teachings of Yang motivation being that user instructions are verified by using feedback in terms of re-inputting the user voice to confirm execution of instructions (Yang, Abstract).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scalise, Wang and Yoon as applied to claims 3 and 13, in further view of Rothkopf (US-20120078635-A1)

With respect to claims 10 and 19 Scalise, Wang and Yoon do not teach wherein the controller is configured to request a user command sentence indicating the user intention and to store the command sentence inputted by a user by matching the user intention when registering the external dialogue system with the hub-dialogue system.
Rothkopf teaches wherein the controller is configured to request a user command sentence indicating the user intention and to store the command sentence inputted by a user by matching the user intention when registering the external dialogue system with the hub-dialogue system (¶ [0027]: "In another embodiment, the first electronic device 101 may also be configured to receive and record live voice commands corresponding to the second electronic device. The recorded voice commands may be transmitted to the server 103 for voice recognition processing and creation of a speech recognition 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Scalise, Wang and Yoon to include the teachings of Rothkopf motivation being to enable electronic devices to execute voice or oral command where the voice recognition is performed by a remoted device rather than the electronic device itself. (Rothkopf, [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/A.N.P./Examiner, Art Unit 2657                                                                                                                                                                                                        

/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

06/18/2021